Citation Nr: 1821671	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for right knee disability based on limitation of motion, exclusive of any period of temporary total evaluation.

2. Entitlement to an increased rating in excess of 30 percent for right knee disability based on instability.

3. Entitlement to an increased rating in excess of 30 percent for left knee disability based on limitation of motion, exclusive of any period of temporary total evaluation.

4. Entitlement to an increased rating in excess of 30 percent for left knee disability based on instability.

5. Entitlement to an increased rating in excess of 30 percent for post-operative bilateral knee scarring. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Most recently, a September 2017 rating decision by the RO granted, in pertinent part, increased 30 percent disability ratings for right and left knee disability based on limitation of motion and instability, respectively, effective April 30, 2008 (the date of claim); an earlier effective date of March 1, 2010, for 30 percent disability rating for post-operative bilateral surgical scars, i.e., date following temporary total evaluation for convalescence.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The September 2017 rating decision also granted an earlier effective date of April 30, 2008, i.e., the date of claim, for the Veteran's total disability rating by reason of individual unemployability (TDIU).  This constitutes a full award of benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  

In September 2011, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

These matters were remanded by the Board in January 2012 and again in April 2017 for additional development.  These matters have been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1. The Veteran's right knee was manifested by painful motion with motion functionally limited to at worst, forward flexion to 0 degrees and extension to 0 degrees; the knee did not evidence ankylosis.

2. The Veteran's right knee disability is productive of severe lateral instability and subluxation.  

3. The Veteran's left knee was manifested by painful motion with motion functionally limited to at worst, forward flexion to 0 degrees and extension to 0 degrees; the knee did not evidence ankylosis.

4. The Veteran's left knee disability is productive of severe lateral instability and subluxation.  

5. The Veteran's residuals of partial meniscectomy of the right knee has been productive of frequent episodes of locking, pain, and joint effusion. 

6. The Veteran's residuals of partial meniscectomy of the left knee has been productive of frequent episodes of locking, pain, and joint effusion.

7. The Veteran's post-operative bilateral knee scars manifested by linear, superficial scars which are painful but not unstable.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for right knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 - 5261 (2017).

2. The criteria for a rating in excess of 30 percent for right knee disability based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2017).

3. The criteria for a rating in excess of 30 percent for left knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 - 5261 (2017).

4. The criteria for a rating in excess of 30 percent for left knee disability based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2017).

5. The criteria for a separate rating of 20 percent for right knee disability based on cartilage impairment have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2017).

6. The criteria for a separate rating of 20 percent for left knee disability based on cartilage impairment have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2017).

7. The criteria for an increased rating in excess of 30 percent for residual scars to the bilateral knees have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in June 2008, March 2014, and October 2015.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  

The duty to assist the Veteran has also been satisfied in this case.  In its April 2017 remand, the Board instructed the AOJ to, in pertinent part, obtain a new VA medical examination consistent with the requirements now required by Correia v. McDonald, 28 Vet. App. 158 (2016).  Pursuant to the Board's remand, the AOJ obtained a new VA examination and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012)

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b) (2).

When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

For clarity, the rating criteria for each adjudicated issue will be discussed as applicable.

A. Bilateral Knees

      Legal Principles

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis.

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

Under DC 5257 pertaining to recurrent subluxation or lateral instability of a knee, a 10 percent disability rating is assigned where evidence supports slight recurrent subluxation or lateral instability; a 20 percent disability rating is assigned where evidence supports moderate recurrent subluxation or lateral instability; and a highest 30 percent disability rating is assigned where evidence supports severe recurrent subluxation or lateral instability.  The Board notes that the terms "slight," "moderate," and "severe," as used in under DC 5257 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.

Under DC 5260 pertaining to limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a highest 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 pertaining to limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

In evaluating musculoskeletal disabilities, the Board recognizes that a veteran may be entitled to separate ratings where manifestations of such disability have not already been compensated for by the assigned evaluation under a different code.  
As such, due consideration is also given to the applicability of other DCs pertaining to disability of the knee, e.g., 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  

Lastly, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2017).  In this case, as it is the Veteran's right and left knee, respectively, that are affected by his service-connected disabilities, a 60 percent combined disability rating is the maximum allowable under the "amputation rule," regardless of the individual ratings assigned for disability.  38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162-5163 (providing that amputation of the middle or lower thirds of the leg; or thigh amputation recommended with defective stump, all warrant a 60 percent rating) (2017).  




	Discussion

1. Right knees

The Veteran is currently in receipt of a 30 percent disability rating for right knee disability based on limitation of flexion under 38 C.F.R. § 4.71. DC 5260.  As indicated, a 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.  

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's service-connected right knee disability based on limitation of flexion is not warranted at any point during the pendency of appeal because the evidence of record does not reflect the Veteran has ankylosis or a tibia and/or fibula impairment.

In making this finding, the Board accords significant probative weight to the VA examinations of record conducted in March 2015 and June 2017, collectively.  The record reflects the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Correia, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Here, report of the March 2015 VA examination reflects, in pertinent part, that range of motion (ROM) testing measured forward flexion of the right knee to 40 degrees, and extension to 0 degrees, with pain.  The Veteran reported flare ups precipitated by repetitive-use over time.  He described the pain level as 10 out of 10, and indicated additional symptoms of swelling, locking, popping, and sensations of giving way.  The examiner noted crepitus.  Increased functional impairment was noted with repetitive use over time and/or flare ups.  In terms of ROM, the examiner described the additional impairment as forward flexion to 0 degrees, and extension to 0 degrees.  No evidence of ankylosis was noted.

Similarly, report of the June 2017 VA examination reflects, in pertinent part, that ROM testing measured forward flexion of the right knee to 40 degrees, and extension to 0 degrees, with pain.  The Veteran reported weekly flare ups precipitated by repetitive-use over time that last approximately one day.  Similar findings were noted after repetitive use testing.  No evidence of ankylosis was noted.

Because the Veteran's right knee disability is productive of painful motion with flexion limited to, at worst, 0 degrees after repetitive use and/or flare ups, without evidence of ankylosis or tibia and/or fibula impairment, a 30 percent disability rating under DC 5260 is appropriate.  

Additionally, the Board finds that the Veteran is not entitled to a separate disability rating under DC 5261 because the evidence of record overwhelmingly reflects extension to 0 degrees.  As the manifestations such as pain have already been compensated for by the assigned evaluation under other DCs, a compensable rating would amount to pyramiding.  See Mitchell, 25 Vet. App. at 36; 38 C.F.R. § 4.14.

Next, the Board turns to the Veteran's service-connected right knee disability based on recurrent lateral instability.  The Veteran is currently in receipt of a separate 30 percent disability rating for right knee disability based on instability under 38 C.F.R. § 4.71. DC 5257.  As indicated, a highest 30 percent disability rating is assigned where evidence supports severe recurrent subluxation or lateral instability.  

Based on a review of the evidence, the Board finds that an increased disability rating in excess of the schedular 30 percent for the Veteran's service-connected right knee disability based on instability and/or subluxation is not warranted at any point during the pendency of appeal because the evidence of record neither reflects nor does the Veteran contend manifestations that are not contemplated by the Veteran's assigned schedular disability rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent for right knee impairment based on limitation of flexion and instability, respectively, or entitlement to a separate rating for limitation of extension, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

However, the Board has considered whether the Veteran may be entitled to a separate disability rating for manifestations of his right knee disability that have not been compensated for, and finds that an additional evaluation is warranted.  

Based on a review of the evidence, the Board finds that entitlement to a separate 20 percent disability rating for right knee semilunar cartilage impairment is warranted because the evidence of record reflects the Veteran experiences frequent episodes of locking, pain, and effusion into the right knee joint.  

In making this finding, the Board accords significant probative weight to the March 2015 and June 2017 VA examinations of record, as well as the lay statements of record.  Report of the March 2015 VA examination reflects, in pertinent part, the examiners notation of frequent episodes of locking, pain, and effusion in the right knee joint.  Similar findings were noted at the June 2017 VA examination.  In particular, the examiner noted "near constant" effusion of the bilateral knees.  This is echoed by the lay statements of record.  For instance, at his September 2011 videoconference hearing, the Veteran testified, in pertinent part, that he experienced persistent pain, swelling, and episodes of locking in his bilateral knees.  Report of the March 2015 VA examination reflects, in pertinent part, that the Veteran has experienced ongoing pain, swelling, and episodes of locking and/or popping.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that a separate 20 percent rating for the Veteran's right knee disability based on cartilage impairment is warranted, subject to the provisions of 38 C.F.R. § § 4.71a, DC 5165.  




2. Left knee

The Veteran is currently in receipt of a 30 percent disability rating for left knee disability based on limitation of flexion under 38 C.F.R. § 4.71. DC 5260.  As indicated, a 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.  

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's service-connected left knee disability based on limitation of flexion is not warranted at any point during the pendency of appeal because the evidence of record does not reflect the Veteran has ankylosis or a tibia and/or fibula impairment.

In making this finding, the Board accords significant probative weight to the VA examinations of record conducted in March 2015 and June 2017, collectively for the reasons set forth above. 

Here, report of the March 2015 VA examination reflects, in pertinent part, that range of motion (ROM) testing measured forward flexion of the left knee to 20 degrees, and extension to 0 degrees, with pain.  The Veteran reported flare ups precipitated by repetitive-use over time.  He described the pain level as 10 out of 10, and indicated additional symptoms of swelling, locking, popping, and sensations of giving way.  The examiner noted crepitus.  Increased functional impairment was noted with repetitive use over time and/or flare ups.  In terms of ROM, examiner described the additional impairment as forward flexion to 0 degrees, and extension to 0 degrees.  No evidence of ankylosis was noted. 

Similarly, report of the June 2017 VA examination reflects, in pertinent part, that ROM testing measured forward flexion of the left knee to 40 degrees, and extension to 0 degrees, with pain.  The Veteran reported weekly flare ups precipitated by repetitive-use over time that last approximately one day.  Similarly findings were noted after repetitive use testing.  No evidence of ankylosis was noted.

Because the Veteran's left knee disability is productive of painful motion with flexion limited to, at worst, 0 degrees after repetitive use and/or flare ups, without evidence of ankylosis or tibia and/or fibula impairment, a 30 percent disability rating under DC 5260 is appropriate.  

Additionally, the Board finds that the Veteran is not entitled to a separate disability rating under DC 5261 because the evidence of record overwhelmingly reflects extension to 0 degrees.  As the manifestations such as pain have already been compensated for by the assigned evaluation under other DCs, a compensable rating would amount to pyramiding.  See Mitchell, 25 Vet. App. at 36; 38 C.F.R. § 4.14.

Next, the Board turns to the Veteran's service-connected left knee disability based on recurrent lateral instability.  The Veteran is currently in receipt of a separate 30 percent disability rating for left knee disability based on instability under 38 C.F.R. § 4.71. DC 5257.  As indicated, a highest 30 percent disability rating is assigned where evidence supports severe recurrent subluxation or lateral instability.  

Based on a review of the evidence, the Board finds that an increased disability rating in excess of the schedular 30 percent for the Veteran's service-connected left knee disability based on instability and/or subluxation is not warranted at any point during the pendency of appeal because the evidence of record neither reflects nor does the Veteran contend manifestations that are not contemplated by the Veteran's assigned schedular disability rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent for left knee impairment based on limitation of flexion and instability, respectively, or entitlement to a separate rating for limitation of extension, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

However, the Board has considered whether the Veteran may be entitled to a separate disability rating for manifestations of his left knee disability that have not been compensated for, and finds that an additional evaluation is warranted.  

Based on a review of the evidence, the Board finds that entitlement to a separate 20 percent disability rating for left knee semilunar cartilage impairment is warranted because the evidence of record reflects the Veteran experiences frequent episodes of locking, pain, and effusion into the left knee joint.  

In making this finding, the Board accords significant probative weight to the March 2015 and June 2017 VA examinations of record, as well as the lay statements of record.  Report of the March 2015 VA examination reflects, in pertinent part, the examiners notation of frequent episodes of locking, pain, and effusion in the left knee joint.  Similar findings were noted at the June 2017 VA examination.  In particular, the examiner noted "near constant" effusion of the bilateral knees.  This is echoed by the lay statements of record.  For instance, at his September 2011 videoconference hearing, the Veteran testified, in pertinent part, that he experienced persistent pain, swelling, and episodes of locking in his bilateral knees.  Report of the March 2015 VA examination reflects, in pertinent part, that the Veteran has experienced ongoing pain, swelling, and episodes of locking and/or popping.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that a separate 20 percent rating for the Veteran's left knee disability based on cartilage impairment is warranted, subject to the provisions of 38 C.F.R. § § 4.71a, DC 5165.  

B. Scars

      Legal Principles

Under Diagnostic Code 7804 (scars, unstable or painful), a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  

	Discussion

The Veteran's service-connected bilateral knee scars, status post partial meniscectomy, are collectively rated as 30 percent under Diagnostic Code 7804.  As indicated, a maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  However, if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's service-connected bilateral knee scars is not warranted at any point during the pendency of appeal because the evidence of record does not reflect the Veteran has painful and unstable scars.

In making this finding, the Board accords significant probative weight to the June 2017 VA examination.  Report of the March 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding painful scars on his bilateral knees.  The Veteran further reported experiencing itching due to the neoprene sleeves that he wears for his bilateral knee instability.  The examiner noted a history of multiple arthroscopic surgeries to the right and left knee, respectively.  Physical examination revealed multiple scars.

First, the examiner noted 6 superficial, non-linear scars scattered around the right lower extremity patellar joint that measured 1 cm x 1 cm each, with an approximate total area of 6 cm.  Second, the examiner noted 3 superficial, non-linear scars scattered around the left lower extremity patellar joint that measured 1 cm x 1 cm each, with an approximate total area of 3 cm.  The examiner noted the Veteran's scars were painful, but that none of the scars were unstable, i.e., resulting in frequent loss of covering of the skin over the scar.  

Alternatively, the Board has considered the applicability of other rating criteria for scars.  However, there is no evidence to support a higher rating under those respective DCs.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable rating for service-connected bilateral knee scars.



























(Continued on the next page)

ORDER

Entitlement to an increased rating in excess of 30 percent for right knee disability based on limitation of motion, exclusive of any period of temporary total evaluation, is denied.

Entitlement to an increased rating in excess of 30 percent for right knee disability based on instability is denied.

Entitlement to a separate rating of 20 percent for right knee semilunar cartilage impairment is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 30 percent for left knee disability based on limitation of motion, exclusive of any period of temporary total evaluation, is denied.

Entitlement to an increased rating in excess of 30 percent for left knee disability based on instability is denied.

Entitlement to a separate rating of 20 percent for left knee semilunar cartilage impairment is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 30 percent for post-operative bilateral knee scarring is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


